Citation Nr: 0840643	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-11 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1990 to July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, denying the veteran's claim of service 
connection for PTSD.  

The veteran requested and was afforded a Video Hearing before 
the undersigned Veterans Law Judge in November 2007.  A 
written transcript of that hearing was prepared, and a copy 
of the transcript has been incorporated into the record.  

As an initial matter, the Board notes that in the January 
2006 rating decision, the RO held that the veteran's claim of 
service connection for PTSD was closed, noting that the 
veteran had failed to file a timely notice of disagreement 
(NOD) after the April 2004 rating decision.  The RO reopened 
the veteran's claim in January 2006 after determining that 
new and material evidence had been submitted.  However, the 
Board does not find that an evaluation of new and material 
evidence is necessary in this case.  The veteran's claim for 
PTSD was initially denied in the April 2004 rating decision.  
VA received a NOD from the veteran in May 2004 that 
specifically referenced PTSD.  As such, the veteran's claim 
is still open, and there is no need to consider whether new 
and material evidence has been received.  

Finally, it is noted that at the time of the November 2007 
video hearing the veteran requested that he be sent a copy of 
the hearing transcript.  It is unclear whether the transcript 
was indeed sent to the veteran, and in the event it was not, 
it is requested that he contact VA and inform them if he 
still wishes to have a copy of it.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

In a July 2002 VA mental disorders examination, the veteran 
was found to meet the minimal DSM-IV criteria for PTSD.  The 
veteran was also diagnosed with PTSD in August 2005 VA 
psychiatric outpatient treatment.  The veteran continued to 
receive diagnoses of PTSD through December 2006, according to 
VA psychological records.  However, as of February 2007, the 
veteran's diagnosis changed to adjustment disorder with 
depressed mood.  Therefore, VA examination is necessary to 
determine the exact nature of the veteran's psychological 
disorder(s).  

Since there is evidence of PTSD, VA should attempt to verify 
the veteran's alleged in-service stressors.  In February 
2004, the veteran submitted his PTSD questionnaire describing 
his alleged stressors.  In December 2005, the veteran again 
submitted a statement describing his alleged stressors.  VA 
has not yet attempted to verify the veteran's alleged 
stressors with the U.S. Army and Joint Services Records 
Research Center (JSRRC).  Such action must be taken before 
appellate review may proceed.  

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to provide any 
additional information regarding his 
claimed stressors experienced during his 
time in Southwest Asia.  The veteran 
should include the unit he was assigned 
to, and where his unit was serving at the 
time of the alleged stressors.  The 
veteran should be advised that if he is 
not specific in describing his stressors, 
verification from official sources may not 
be possible and that could adversely 
affect his claim.  

2. The AMC should prepare a summary of all 
the claimed stressors and then contact the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly the U.S. 
Armed Services Center for Unit Records 
Research (CURR)) to verify the claimed 
stressors.  If appropriate, ask this 
organization to provide records of the 
activities of the veteran's unit (once the 
information is verified), or its higher 
headquarters, for the period of the 
veteran's service in Southwest Asia from 
February 1991 to April 1991.

A copy of the veteran's service personnel 
records showing his units and assignments 
should be provided with the request to the 
JSRRC.

3. After response is received from the 
JSRRC, if any stressor is verified, the 
AMC should prepare a summary of 
corroborated or verified stressful 
conditions or incidents, and the veteran 
should be afforded psychiatric 
examination.  The claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions, and the information obtained 
during stressor development.  All 
indicated tests and studies, including 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis (es).  
The examiner should be informed that only 
stressors or stressful conditions that 
have been verified by the RO may be used 
as a basis for a diagnosis of PTSD.  

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Is a diagnosis of PTSD appropriate?

(b) If so, is it at least as likely as not 
that the veteran has PTSD as a result of 
the stressor(s)/stressful conditions and 
circumstances found to be established by 
the record during his military service?

A complete rationale for the opinion 
expressed must be provided.  

4. After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
it should be determined if the veteran's 
claim can be granted.  If the claim is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC), and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




